Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Drawings
The drawings received on 15 January 2020 are accepted by the examiner.

Specification
The specification received on 15 January 2020 is accepted by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 22-38: the prior art does not disclose or suggest: An interface tool, comprising: one or more light manipulation arrangements configured to manipulate the at least one primary beam of light to project a reference marker and one or more sizing markers onto the face of a patient; wherein a location of the one or more sizing markers corresponds to an interface Size, wherein the interface sizing tool is adjustable among two or more modes including a first mode and a second mode, wherein in the first mode, the interface sizing tool is configured to indicate a size for a first interface, and in the second mode, the interface sizing tool is configured to indicate a size for a second interface which is a different type of interface than the first interface in combination with the remaining limitations of the claims.

The following is an examiner’s statement of reasons for allowance for Claims 39-41: the prior art does not disclose or suggest: A method of sizing a patient for a respiratory interface, comprising: 
determining the type of the respiratory interface; adjusting an interface sizing tool such that the interface sizing tool can indicate sizes of the type of respiratory interface; using an interface sizing tool to project a reference marker comprising at least one beam of light onto the face of a patient; using the interface sizing tool to project one or more sizing markers onto the face of the patient in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references having same assignee (Fisher & Paykel Healthcare Limited) and same inventor (Andrew Grant Niccol) were reviewed with regards to Double Patenting, of which none was found:  US 10,569,040 B2 (Niccol) & US 10,058,670 B2 (Niccol).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.

                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
14 December 2021


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861